Exhibit 10.35


INVESTORS’ RIGHTS AGREEMENT
 
THIS INVESTORS’ RIGHTS AGREEMENT (“Agreement”) is made as of the 20th day of
February, 2008, by and among Asyrmatos, Inc., a Delaware corporation (the
“Company”), and Lumera Corporation, a Delaware corporation (the “Investor”).
 
RECITALS
 
WHEREAS, the Company and the Investor are parties to the Contribution Agreement
of even date herewith (the “Contribution Agreement”); and
 
WHEREAS, in order to induce the Company to enter into the Contribution Agreement
and to induce the Investor to contribute certain assets to the Company pursuant
to the Contribution Agreement, the Investor and the Company hereby agree that
this Agreement shall govern the rights of the Investor to cause the Company to
register shares of Common Stock issuable to the Investor, to receive certain
information from the Company, and to participate in future equity offerings by
the Company, and shall govern certain other matters as set forth in this
Agreement;
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Definitions. For purposes of this Agreement:
 
1.1 “Affiliate” means, with respect to any specified Person, any other Person
who or which, directly or indirectly, controls, is controlled by, or is under
common control with such specified Person, including without limitation any
general partner, officer, director or manager of such Person and any venture
capital fund now or hereafter existing that is controlled by or under common
control with one or more general partners or managing members of, or shares the
same management company with, such Person.
 
1.2 “Common Stock” means shares of the Company’s common stock, par value $0.01
per share.
 
1.3 “Class L Preferred Stock” means shares of the Company’s Class L Preferred
Stock, par value $0.01 per share.
 
1.4 “Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party of the Securities Act, the Exchange Act, any state securities law, or any
rule or regulation promulgated under the Securities Act, the Exchange Act, or
any state securities law.
 

--------------------------------------------------------------------------------


 
1.5 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.
 
1.6 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
1.7 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
1.8 “Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.
 
1.9 “Form S-2” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.
 
1.10 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
1.11 “GAAP” means generally accepted accounting principles in the United States.
 
1.12 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
 
1.13 “IPO” means the Company’s first underwritten public offering of its Common
Stock under the Securities Act.
 
1.14 “Key Employee” means each of Panos Lekkas, Stanley Young, Raj Reddy and
David McClain.
 
2

--------------------------------------------------------------------------------


 
1.15 “Lumera Director” means any director of the Company that the Investor is
entitled to elect pursuant to the Company’s Certificate of Incorporation.
 
1.16 “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
 
1.17 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
1.18 “Registrable Securities” means (i) any Common Stock, or any Common Stock
issued or issuable upon conversion and/or exercise of any other securities of
the Company, acquired by the Investor on or after the date hereof; and (ii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clause (i) above, excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which the applicable
rights under this Agreement are not assigned pursuant to Section 6.1, and
excluding for purposes of Section 2 any shares for which registration rights
have terminated pursuant to Section 2.11 of this Agreement.
 
1.19 “Registrable Securities then outstanding” means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
pursuant to then exercisable and/or convertible securities that are Registrable
Securities.
 
1.20 “SEC” means the Securities and Exchange Commission.
 
1.21 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
 
1.22 “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the
Securities Act.
 
1.23 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act.
 
1.24 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
1.25 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for the Investor, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.
 
3

--------------------------------------------------------------------------------


 
2. Registration Rights. The Company covenants and agrees as follows:
 
2.1 Demand Registration.
 
(a) Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from the Investor that
the Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of the Investor having an anticipated aggregate offering
price, net of Selling Expenses, of at least $1,000,000, then the Company shall,
as soon as practicable, and in any event within sixty (60) days after the date
such request is given by the Investor, file a Form S-3 registration statement
under the Securities Act covering all Registrable Securities requested to be
included in such registration by the Investor, subject to the limitations of
Section 2.1(b) and Section 2.3.
 
(b) Notwithstanding the foregoing obligations, if the Company furnishes to the
Investor a certificate signed by the Company’s chief executive officer stating
that in the good faith judgment of the Company’s Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than one
hundred and twenty (120) days after the request of the Investor is given;
provided, however, that the Company may not invoke this right more than twice in
any twelve (12) month period; and provided further that the Company shall not
register any securities for its own account or that of any other stockholder
during such period other than an Excluded Registration.
 
(c) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) if (i) Form S-3 is not
available for such offering by the Investor, (ii) during the period that is
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided, that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (iii) if the Company has effected two
registrations pursuant to Section 2.1(a) within the twelve (12) month period
immediately preceding the date of such request. A registration shall not be
counted as “effected” for purposes of this Section 2.1(c) until such time as the
applicable registration statement has been declared effective by the SEC, unless
the Investor withdraws its request for such registration, elect not to pay the
registration expenses therefor, and forfeit their right to one demand
registration statement pursuant to Section 2.6, in which case such withdrawn
registration statement shall be counted as “effected” for purposes of this
Section 2.1(c). 
 
4

--------------------------------------------------------------------------------


 
2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Investor) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give the
Investor notice of such registration. Upon the request of the Investor given
within twenty (20) days after such notice is given by the Company, the Company
shall, subject to the provisions of Section 2.3, cause to be registered all of
the Registrable Securities that the Investor has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not the Investor has elected to include
Registrable Securities in such registration. The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Section 2.6.
 
2.3 Underwriting Requirements.
 
(a) If, pursuant to Section 2.1, the Investor intends to distribute the
Registrable Securities covered by its request by means of an underwriting, it
shall so advise the Company as a part of its request made pursuant to Section
2.1. The underwriter(s) will be selected by the Company and shall be reasonably
acceptable to the Investor. In such event, the right of the Investor to include
its Registrable Securities in such registration shall be conditioned upon its
participation in such underwriting and the inclusion of its Registrable
Securities in the underwriting to the extent provided herein. The Investor
proposing to distribute its securities through such underwriting shall (together
with the Company as provided in Section 2.4(e)) enter into an underwriting
agreement in customary form with the underwriter(s) selected for such
underwriting. Notwithstanding any other provision of this Section 2.3, if the
managing underwriter(s) advise(s) the Investor in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the number
of Registrable Securities that may be included in the underwriting shall be in
proportion (as nearly as practicable) to the number of Registrable Securities
owned by the Investor or in such other proportion as shall mutually be agreed to
by the Investor; provided, however, that the number of Registrable Securities
held by the Investor to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.
 
(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Investor’s Registrable Securities in such
underwriting unless the Investor accepts the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, or (ii) the number of Registrable Securities included in the
offering be reduced below thirty percent (30%) of the total number of securities
included in such offering, unless such offering is the IPO in which case the
Investor may be excluded further if the Underwriters make the determination
described above and no other stockholder's securities are included in such
offering.
 
5

--------------------------------------------------------------------------------


 
(c) For purposes of Section 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that the Investor has requested to be included in such
registration statement are actually included.
 
2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the
Investor, keep such registration statement effective for a period of up to one
hundred twenty (120) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that (i) such
one hundred twenty (120) day period shall be extended for a period of time equal
to the period the Investor refrains, at the request of an underwriter of Common
Stock (or other securities) of the Company, from selling any securities included
in such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to 120 additional days, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold;
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c) furnish to the Investor such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Investor may reasonably request in order to facilitate the
disposition of its Registrable Securities;
 
6

--------------------------------------------------------------------------------


 
(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
Investor; provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
 
(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
 
(h) promptly make available for inspection by the Investor, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the Investor, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
 
(i) notify the Investor, promptly after the Company receives notice thereof, of
the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and
 
(j) after such registration statement becomes effective, notify the Investor of
any request by the SEC that the Company amend or supplement such registration
statement or prospectus.
 
2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of the Investor that it shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of its Registrable Securities.
 
7

--------------------------------------------------------------------------------


 
2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $5,000 of one
counsel for the Investor, shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Investor, unless the
Investor agrees to forfeit its right to one registration pursuant to Section
2.1(a), as the case may be; provided further that if, at the time of such
withdrawal, the Investor has learned of a material adverse change in the
condition or business of the Company from that known to the Investor at the time
of its request and has withdrawn the request with reasonable promptness after
learning of such information, then the Investor shall not be required to pay any
of such expenses and will not forfeit its right to one registration pursuant to
Section 2.1(a). All Selling Expenses relating to Registrable Securities
registered pursuant to this Section 2 shall be borne and paid by the Investor.
 
2.7 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Investor, and the partners, members, officers, directors, and stockholders
of the Investor; legal counsel and accountants for the Investor; any underwriter
(as defined in the Securities Act) for the Investor; and each Person, if any,
who controls the Investor or underwriter within the meaning of the Securities
Act or the Exchange Act, against any Damages, and the Company will pay to the
Investor, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating any matter or defending any proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(a) shall not apply to amounts paid in
settlement of any such investigation or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of the Investor, underwriter, controlling Person, or other aforementioned
Person expressly for use in connection with such registration.
 
(b) To the extent permitted by law, the Investor will indemnify and hold
harmless the Company, and each of its directors, each of its officers who has
signed the registration statement, each Person (if any), who controls the
Company within the meaning of the Securities Act, legal counsel and accountants
for the Company, any underwriter (as defined in the Securities Act), the
Investor and any controlling Person of any such underwriter, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of the Investor expressly for use
in connection with such registration; and the Investor will pay to the Company
and each other aforementioned Person any legal or other expenses reasonably
incurred thereby in connection with investigating any investigation or defending
any proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section 2.8(b)
shall not apply to amounts paid in settlement of any such investigation or
proceeding if such settlement is effected without the consent of the Investor,
which consent shall not be unreasonably withheld; and provided further that in
no event shall any indemnity under this Section 2.8(b) exceed the proceeds from
the offering received by the Investor (net of any Selling Expenses paid by the
Investor), except in the case of fraud or willful misconduct by the Investor.
 
8

--------------------------------------------------------------------------------


 
(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.8.
 
(d) Notwithstanding anything else herein to the contrary, the foregoing
indemnity agreements of the Company and the Investor are subject to the
condition that, insofar as they relate to any Damages arising from any untrue
statement or alleged untrue statement of a material fact contained in, or
omission or alleged omission of a material fact from, a preliminary prospectus
(or necessary to make the statements therein not misleading) that has been
corrected in the form of prospectus included in the registration statement at
the time it becomes effective, or any amendment or supplement thereto filed with
the SEC pursuant to Rule 424(b) under the Securities Act (the “Final
Prospectus”), such indemnity agreement shall not inure to the benefit of any
Person if a copy of the Final Prospectus was furnished to the indemnified party
and such indemnified party failed to deliver, at or before the confirmation of
the sale of the shares registered in such offering, a copy of the Final
Prospectus to the Person asserting the loss, liability, claim, or damage in any
case in which such delivery was required by the Securities Act.
 
9

--------------------------------------------------------------------------------


 
(e) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) the Investor will not be required
to contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by the Investor pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall the Investor’s
liability pursuant to this Section 2.8(e), when combined with the amounts paid
or payable by the Investor pursuant to Section 2.8(b), exceed the proceeds from
the offering received by the Investor (net of any Selling Expenses), except in
the case of willful misconduct or fraud by the Investor.
 
(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(g) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and the Investor under this Section 2.8 shall survive the completion of any
offering of Registrable Securities in a registration under this Section 2, and
otherwise shall survive the termination of this Agreement.
 
10

--------------------------------------------------------------------------------


 
2.8 Reports Under Exchange Act. With a view to making available to the Investor
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit the Investor to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:
 
(a) make and keep available adequate public information, as those terms are
understood and defined in SEC Rule 144, at all times after the effective date of
the registration statement filed by the Company for the IPO;
 
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and
 
(c) furnish to the Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company; and (iii) such other
information as may be reasonably requested in availing the Investor of any rule
or regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
the Company so qualifies to use such form).
 
2.9 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Investor, enter into any agreement with any holder or prospective holder of any
securities of the Company that would allow such holder or prospective holder (i)
to include such securities in any registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that the inclusion of such securities will
not reduce the number of the Registrable Securities of the Investor that are
included or (ii) to demand registration of any securities held by the Investor..
 
2.10 “Market Stand-off” Agreement. The Investor hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the IPO and ending on
the date specified by the Company and the managing underwriter (such period not
to exceed one hundred eighty (180) days, which period may be extended upon the
request of the managing underwriter for an additional period of up to fifteen
(15) days if the Company issues or proposes to issue an earnings or other public
release within fifteen (15) days of the expiration of the 180-day lockup
period), (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock held immediately before the
effective date of the registration statement for such offering or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of such securities, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or other securities, in cash, or otherwise. The
foregoing provisions of this Section 2.10 shall apply only to the IPO, shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting
agreement, and shall be applicable to the Investor only if all officers,
directors, and stockholders individually owning more than one percent (1%) of
the Company’s outstanding Common Stock (after giving effect to conversion into
Common Stock of all outstanding Class L Preferred Stock) are subject to the same
restrictions. The underwriters in connection with the IPO are intended
third-party beneficiaries of this Section 2.10 and shall have the right, power,
and authority to enforce the provisions hereof as though they were a party
hereto. The Investor further agrees to execute such agreements as may be
reasonably requested by the underwriters in connection with the IPO that are
consistent with this Section 2.10 or that are necessary to give further effect
thereto. Any discretionary waiver or termination of the restrictions of any or
all of such agreements by the Company or the underwriters shall apply to the
Investor to the extent that it is subject to such agreements.
 
11

--------------------------------------------------------------------------------


 
2.11 Termination of Registration Rights. The right of the Investor to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 2.1 or Section 2.2 shall terminate upon the earliest to occur of:
 
(a) the closing of a Deemed Liquidation Event, as such term is defined in the
Company’s Certificate of Incorporation; or
 
(b) when all of the Investor’s Registrable Securities could be sold without
restriction under SEC Rule 144(k) within any 90 days period.
 
3. Information Rights.
 
3.1 Delivery of Financial Statements.  The Company shall deliver to the
Investor:
 
(a) as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Company, (i) a balance sheet as of the end of
such year, (ii) statements of income and of cash flows for such year, and (iii)
a statement of stockholders’ equity as of the end of such year;
 
(b) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of stockholders’ equity
as of the end of such fiscal quarter, all prepared in accordance with GAAP
(except that such financial statements may (i) be subject to normal year-end
audit adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);
 
12

--------------------------------------------------------------------------------


 
(c) as soon as practicable, but in any event thirty (30) days before the end of
each fiscal year, a budget and business plan for the next fiscal year
(collectively, the “Budget”), approved by the Board of Directors and prepared on
a monthly basis, including balance sheets, income statements, and statements of
cash flow for such months and, promptly after prepared, any other budgets or
revised budgets prepared by the Company;
 
(d) such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as the Investor may from time to
time reasonably request; provided, however, that the Company shall not be
obligated under this Section 3.1 to provide information (i) that the Company
reasonably determines in good faith to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel.
 
If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.
 
Notwithstanding anything else in this Section 3.1 to the contrary, the Company
may cease providing the information set forth in this Section 3.1 during the
period starting with the date sixty (60) days before the Company’s good-faith
estimate of the date of filing of a registration statement; provided that the
Company’s covenants under this Section 3.1 shall be reinstated at such time as
the Company is no longer actively employing its commercially reasonable efforts
to cause such registration statement to become effective.
 
3.2 Inspection. The Company shall permit the Investor, at the Investor’s
expense, to visit and inspect the Company’s properties; examine its books of
account and records; and discuss the Company’s affairs, finances, and accounts
with its officers, during normal business hours of the Company as may be
reasonably requested by the Investor; provided, however, that the Company shall
not be obligated pursuant to this Section 3.2 to provide access to any
information that it reasonably considers to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or the disclosure of which would adversely affect the
attorney-client privilege between the Company and its counsel. 
 
3.3 Termination of Information Rights. The covenants set forth in Section 3.1
and Section 3.2 shall terminate and be of no further force or effect
(i) immediately before the consummation of the IPO, or (ii) when the Company
first becomes subject to the periodic reporting requirements of section 12(g) or
15(d) of the Exchange Act, or (iii) upon a Deemed Liquidation Event, as such
term is defined in the Company’s Certificate of Incorporation, whichever event
occurs first. 
 
13

--------------------------------------------------------------------------------


 
3.4 Confidentiality. The Investor will keep confidential and will not disclose,
divulge, or use for any purpose (other than to monitor its investment in the
Company) any confidential information obtained from the Company pursuant to the
terms of this Agreement (including notice of the Company’s intention to file a
registration statement), unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 3.4 by the Investor), (b) is or has been independently developed or
conceived by the Investor without use of the Company’s confidential information,
or (c) is or has been made known or disclosed to the Investor by a third party
without a breach of any obligation of confidentiality such third party may have
to the Company; provided, however, that the Investor may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company; (ii) to any prospective purchaser
of any Registrable Securities from the Investor, if such prospective purchaser
agrees to be bound by the provisions of this Section 3.4; (iii) to any existing
or prospective Affiliate, partner, member, stockholder, or wholly owned
subsidiary of the Investor in the ordinary course of business, provided that the
Investor informs such Person that such information is confidential and directs
such Person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by law, provided that the Investor promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure. 
 
4. Rights to Future Stock Issuances.
 
4.1 Right of First Offer. Subject to the terms and conditions of this Section
4.1 and applicable securities laws, if the Company proposes to offer or sell any
New Securities, the Company shall first offer such New Securities to the
Investor. The Investor shall be entitled to apportion the right of first offer
hereby granted to it among itself and its Affiliates in such proportions as it
deems appropriate.
 
(a) The Company shall give notice (the “Offer Notice”) to the Investor, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.
 
(b) By notification to the Company within twenty (20) days after the Offer
Notice is given, the Investor may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, up to that portion of such
New Securities which equals the proportion that the Common Stock issued and
held, or issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of the Class L Preferred Stock and any other Derivative Securities
then held, by the Investor bears to the total Common Stock of the Company then
outstanding (assuming full conversion and/or exercise, as applicable, of all
Class L Preferred Stock and other Derivative Securities). The closing of any
sale pursuant to this Section 4.1(b) shall occur within the later of one hundred
twenty (120) days of the date that the Offer Notice is given and the date of
initial sale of New Securities pursuant to Section 4.1(c).
 
14

--------------------------------------------------------------------------------


 
(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 4.1(b), the Company may, during the
ninety (90) day period following the expiration of the periods provided in
Section 4.1(b), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice. If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Investor in accordance with this Section 4.1.
 
(d) The right of first offer in this Section 4.1 shall not be applicable to (i)
Exempted Securities (as defined in the Company’s Certificate of Incorporation);
and (ii) shares of Common Stock issued in the IPO.
 
4.2 Termination. The covenants set forth in Section 4.1 shall terminate and be
of no further force or effect (i) immediately before the consummation of the
IPO, (ii) when the Company first becomes subject to the periodic reporting
requirements of section 12(g) or 15(d) of the Exchange Act, or (iii) upon a
Deemed Liquidation Event, as such term is defined in the Company’s Certificate
of Incorporation, whichever event occurs first.
 
5. Additional Covenants.
 
5.1 Employee Agreements. The Company will cause (i) each person now or hereafter
employed by it or by any subsidiary (or engaged by the Company or any subsidiary
as a consultant/independent contractor) with access to confidential information
and/or trade secrets to enter into a nondisclosure and proprietary rights
assignment agreement and (ii) each Key Employee to enter into a one (1) year
non-competition and non-solicitation agreement, substantially in the form
approved by the Board of Directors. In addition, the Company shall not amend,
modify, terminate, waive, or otherwise alter, in whole or in part, any of the
above-referenced agreements or any restricted stock agreement between the
Company and any employee, without the consent of the member of the Board of
Directors elected by the Investor.
 
5.2 Employee Vesting. Unless otherwise approved by the Board of Directors, all
future employees and consultants of the Company who purchase, receive options to
purchase, or receive awards of shares of the Company’s capital stock after the
date hereof shall be required to execute restricted stock or option agreements,
as applicable, providing for (i) vesting of shares over a four (4) year period,
with the first twenty-five percent (25%) of such shares vesting following one
(1) year of continued employment or service, and the remaining shares vesting in
equal monthly installments over the following three (3) years, and (ii) a market
stand-off provision substantially similar to that in Section 2.11. In addition,
unless otherwise approved by the Board of Directors, the Company shall retain a
“right of first refusal” on employee transfers until the Company’s IPO and shall
have the right to repurchase unvested shares at cost upon termination of
employment of a holder of restricted stock.
 
15

--------------------------------------------------------------------------------


 
5.3 Matters Requiring Investor Director Approval. So long as the Investor is
entitled to elect a member of the Board of Directors, the Company hereby
covenants and agrees with the Investor that it shall not, without approval of
the Board of Directors, which approval must include the affirmative vote of the
Lumera Director:
 
(a) make, or permit any subsidiary to make, any loan or advance to, or own any
stock or other securities of, any subsidiary or other corporation, partnership,
or other entity unless it is wholly owned by the Company;
 
(b) make, or permit any subsidiary to make, any loan or advance to any Person,
including, without limitation, any employee or director of the Company or any
subsidiary, except advances and similar expenditures in the ordinary course of
business or under the terms of an employee stock or option plan approved by the
Board of Directors;
 
(c) guarantee, directly or indirectly, or permit any subsidiary to guarantee,
directly or indirectly, any indebtedness except for trade accounts of the
Company or any subsidiary arising in the ordinary course of business;
 
(d) make any investment inconsistent with the Lumera Corporation investment
policy, which is attached hereto as Exhibit A;
 
(e) incur any aggregate indebtedness in excess of $25,000 that is not already
included in a budget approved by the Board of Directors (including the approval
of the Class L Director), other than trade credit incurred in the ordinary
course of business;
 
(f) otherwise enter into or be a party to any transaction with any director,
officer, or employee of the Company or any “associate” (as defined in Rule 12b-2
promulgated under the Exchange Act) of any such Person, except for transactions
contemplated by this Agreement or the Purchase Agreement;
 
(g) change the principal business of the Company, enter new lines of business,
exit the current line of business or acquire (by purchase of assets, stock or
otherwise) another business or entity; or
 
(h) sell, assign, license, pledge, or encumber material technology or
intellectual property, other than licenses granted in the ordinary course of
business.
 
5.4 Meetings of the Board of Directors. Unless otherwise determined by the vote
of a majority of the directors then in office, the Board of Directors shall meet
at least quarterly, in accordance with an agreed-upon schedule. 
 
16

--------------------------------------------------------------------------------


 
5.5 Successor Indemnification. If the Company or any of its successors or
assignees (i) consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, to the extent necessary, proper
provision shall be made so that the successors and assignees of the Company
assume the obligations of the Company with respect to indemnification of members
of the Board of Directors as in effect immediately before such transaction,
whether such obligations are contained in the Company’s Bylaws, its Certificate
of Incorporation, or elsewhere, as the case may be.
 
5.6 Committees of the Board. If the Board establishes any Board committees, the
Lumera Director shall have the right to serve on each such committee.
 
5.7 Board Expenses. The Company shall reimburse the non-employee directors for
all reasonable out-of-pocket travel expenses incurred (consistent with the
Company’s travel policy) in connection with attending meetings of the Board of
Directors.
 
5.8 Call Right. The Company agrees that all of the Common and Preferred Stock of
the Company which has been issued and will be issued shall be subject to the
right of the Investor to purchase all of the issued and outstanding Common and
Preferred Stock not then held by it (the "Call Right") upon the fourth
anniversary of the date of this Agreement (the "Call Date"). Such right shall be
exercised, if at all, by delivery of a written notice of exercise to the
President of the Company within sixty (60) days of the Call Date. The Call Right
may only be exercised as to all of the Common and Preferred Stock outstanding as
of the Call Date and no partial exercise of the Call Right shall be permitted.
Upon the exercise of the Call Right, the Investor shall be entitled to purchase
all of the outstanding Common and Preferred Stock of the Company, as of the Call
Date, at its fair market value, as determined by an independent appraiser that
is mutually satisfactory to the Company and the Investor. As part of such
valuation, the appraiser shall not take into account discounts for the lack of
marketability of the stock or the lack of a controlling stock interest in the
Corporation which collectively exceed 20%. The Call Right shall expire, if the
Investor fails to exercise the Call Right at the time and in the manner set
forth herein.
 
5.9 Termination of Covenants. The covenants set forth in this Section 5, except
for Section 5.5, shall terminate and be of no further force or effect (i)
immediately before the consummation of the IPO, (ii) when the Company first
becomes subject to the periodic reporting requirements of section 12(g) or 15(d)
of the Exchange Act, or (iii) upon a Deemed Liquidation Event, as such term is
defined in the Company’s Certificate of Incorporation, whichever event occurs
first.
 
6. Miscellaneous.
 
6.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by the Investor to a transferee of
Registrable Securities that (i) is an Affiliate, partner, member, limited
partner, retired partner, retired member, or stockholder of the Investor;
(ii) after such transfer, holds at least one hundred thousand (100,000) shares
of Registrable Securities (subject to appropriate adjustment for stock splits,
stock dividends, combinations, and other recapitalizations); provided, however,
that (x) the Company is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement,
including the provisions of Section 2.11. For the purposes of determining the
number of shares of Registrable Securities held by a transferee, the holdings of
a transferee that is an Affiliate, limited partner, retired partner, member,
retired member, or stockholder of the Investor shall be aggregated together and
with those of the transferring Holder; provided further that all transferees who
would not qualify individually for assignment of registration rights shall have
a single attorney-in-fact for the purpose of exercising any rights, receiving
notices, or taking any action under this Agreement. The terms and conditions of
this Agreement inure to the benefit of and are binding upon the respective
successors and permitted assignees of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assignees any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided herein. Notwithstanding the foregoing, any
transferee of Common Stock or Preferred Stock shall be subject to the
obligations of this Agreement, including the obligations of Section 2.11.
 
17

--------------------------------------------------------------------------------


 
6.2 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the General Corporation Law of the State of
Delaware as to matters within the scope thereof, and as to all other matters
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without regard to its principles of conflicts of laws. The
parties (a) hereby irrevocably and unconditionally submit to the jurisdiction of
the state and federal courts located in the State of Delaware for the purpose of
any suit, action or other proceeding arising out of or based upon this Agreement
(“Covered Matters”), (b) agree not to commence any suit, action or other
proceeding arising out of or based upon any Covered Matters except in the state
courts or federal courts located in the State of Delaware, and (c) hereby waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter of any
Covered Matter may not be enforced in or by such court.
 
6.3 Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
 
6.5 Notices. All notices, requests, and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given, delivered and received (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not so confirmed, then on
the next business day; (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one (1)
business day after the business day of deposit with a nationally recognized
overnight courier, specifying next-day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at their
addresses as set forth on Schedule A hereto, or to the principal office of the
Company and to the attention of the Chief Executive Officer, in the case of the
Company, or to such email address, facsimile number, or address as subsequently
modified by written notice given in accordance with this Section 6.5. If notice
is given to the Investor, a copy shall also be sent to Christopher Austin at
Ropes & Gray LLP, One Embarcadero Center Suite 2200, San Francisco, CA 94111.
 
18

--------------------------------------------------------------------------------


 
6.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the Investor; provided, that any provision
hereof may be waived by any waiving party on such party’s own behalf, without
the consent of any other party. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.
 
6.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
6.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
6.9 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto), the Restricted Certificate and the other Transaction Documents (as
defined in the Purchase Agreement) constitutes the full and entire understanding
and agreement among the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties is expressly canceled.
 
6.10 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or non-defaulting party, nor shall it be construed
to be a waiver of or acquiescence to any such breach or default, or to any
similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, whether under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 
6.11 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.
 
[Remainder of Page Intentionally Left Blank]
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

   
ASYRMATOS, INC.
       
By:
/s/ Panos Lekkas
Name:
Panos Lekkas
Title:
Chief Executive Officer
           
LUMERA CORPORATION
       
By:
/s/ Peter J. Biere
Name:
Peter J. Biere
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------

